                       Case 19-50266-BLS       Doc 27     Filed 01/21/20       Page 1 of 11



                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

        In re:

        TK HOLDINGS INC., et al.,                           Case No. 17-11375-BLS

        Debtors.                                            Chapter 11
         REORGANIZED TK HOLDINGS TRUST,
                                                            Adv. Proc. No. 19-50266-BLS
                                Plaintiff,

          v.

          ARC AUTOMOTIVE, INC.,

                                Defendant.

                                       NOTICE OF SERVICE OF SUBPOENA

                   PLEASE TAKE NOTICE THAT pursuant to Federal Rule of Civil Procedure 45, made

        applicable to bankruptcy cases by Federal Rule of Bankruptcy Procedure 9016, Defendant ARC

        Automotive, Inc., by and through its attorneys, will cause the attached subpoena to be served on

        Element Materials Technology, Ltd.

        Dated: January 21, 2020                      THE BIFFERATO FIRM
                                                     /s/ Ian Connor Bifferato
                                                     Ian Connor Bifferato (DE 3273)
                                                     1007 N. Orange St., 4th Floor
                                                     Wilmington, DE 19801
                                                     (302) 225-7600
                                                     cbifferato@tbf.legal

                                                     FOLEY & LARDNER LLP
                                                     Vanessa L. Miller (P67794)
                                                     John A. Simon (P61866)
                                                     500 Woodward Avenue, Suite 2700
                                                     Detroit, MI 48226-3489
                                                     (313) 234-7100
                                                     vmiller@foley.com
                                                     jsimon@foley.com

                                                     Attorneys for Defendant


4821-4300-4850.1
Case 19-50266-BLS   Doc 27   Filed 01/21/20   Page 2 of 11
Case 19-50266-BLS   Doc 27   Filed 01/21/20   Page 3 of 11
Case 19-50266-BLS   Doc 27   Filed 01/21/20   Page 4 of 11
                         Case 19-50266-BLS         Doc 27     Filed 01/21/20     Page 5 of 11



                                                     ADDENDUM

                                                    DEFINITIONS

                   For purposes of these discovery requests, the following definitions shall apply:

                   1.     “Document” is used in its broadest sense and refers to all written or graphic matter

        of every kind and description however produced or reproduced, whether draft or final, original or

        reproduction, in actual or constructive possession, custody or control of defendants, including, but

        not limited to, letters, emails, text messages, electronically stored information, correspondence,

        social media comments or messages, articles, facsimiles, memoranda, notes, films, transcriptions,

        contracts, agreements, debit memos, invoices, purchase orders, purchase order confirmations,

        licenses, memoranda of telephone conversations or personal conversations, microfilm, telegrams,

        books, magazines, advertisements, periodicals, bulletins, circulars, pamphlets, statements, notices,

        reports, rules, regulations, directives, teletype messages, minutes of meetings, interoffice

        communications, financial statements, ledgers, books on account, proposals, offers, orders,

        receipts, working papers, calendars, appointment books, diaries, time sheets, logs, movies, tapes

        of visual or audio reproduction, recordings or material similar to any of the foregoing, and

        including writings, drawings, graphs, charts, photographs, electronic mail, phonograph records and

        data processing results, printouts and computations (both in existence and stored in memory

        components) and other compilations from which information can be obtained or translated, if

        necessary, through detection devices into reasonable usable form. The term “document” shall also

        include all copies of each document if the copies contain additional writing or are not identical

        copies of the original.

                   2.     “Communication” is used in its broadest sense and refers to all internal

        communications, communications with the parties to this matter, and/or communications with




4821-4300-4850.1
                        Case 19-50266-BLS        Doc 27     Filed 01/21/20      Page 6 of 11



        third parties regarding the relevant subject matter, documents, and/or referring to the subject matter

        contained in the documents.

                   3.   “Plaintiff” or “Takata” shall mean and refer to Reorganized TK Holdings Trust,

        TK Holdings, Inc. and Takata Corporation and any of their parent companies, subsidiaries,

        successors, and/or affiliates.

                   4.   “Defendant” or “ARC” shall mean and refer to ARC Automotive, Inc. (“ARC”)

        and any of its parent companies, subsidiaries, and/or affiliates.

                   5.   “SIAB Inflators” shall mean and refer to the side impact airbag inflators with

        fractured studs manufactured by ARC at the request of Takata.

                   6.   “Element” shall mean and refer to Element Materials Technology Wixom Inc.

        (“Element”) and any of its parent companies, subsidiaries, and/or affiliates.

                   7.   “Acuren” shall mean Acuren Inspection, Inc.

                   8.   “Acuren’s Report” shall mean any and all reports created by Acuren at the request

        of ARC regarding the SIAB inflators.

                                                 INSTRUCTIONS

                   1.   Each response to a discovery request shall identify the number of the request and,

        if relevant, any sub-part being responded to.

                   2.   Each discovery request is intended to be a continuing request and it is demanded

        that, in the event that, at a later date you obtain any additional facts or form any conclusions,

        opinions or intentions different from those set forth in your answers, you shall amend your answers

        to these discovery requests promptly and sufficiently in advance of any trial to set forth such facts,

        conclusions, opinions or intentions.

                   3.   If you know of the existence, past or present, of any document described in any

        request for production but are unable to produce such document because it is not presently in your


4821-4300-4850.1
                        Case 19-50266-BLS        Doc 27     Filed 01/21/20     Page 7 of 11



        possession, custody or control, you shall so state and shall identify such document in response to

        the request for production in question. Further, you shall:

                            i. Specify the nature of the document (such as, for example, a letter, telegram,
                               memorandum, etc.).

                           ii. State the date, if any, appearing on the document or, if none, the date that
                               such document was prepared.

                           iii. Identify each person, if any, who was an addressee thereof, whether or not
                                the name of such person appears on the document.

                           iv. State whether the document is still in existence.

                           v. Identify each person who presently has possession, custody or control of the
                              document.

                           vi. Identify each person who has read or examined all or any portion of the
                               document.

                          vii. State the reason or reasons for the preparation of the document.

                         viii. State the location or locations where the document was prepared.

                           ix. If the document was at any time transmitted by one person to another, state
                               their names and the location of the person transmitting the document at the
                               time of transmittal and the location of the person receiving same at the time
                               of receipt.

                           x. Describe in general the subject matter of the document.

                   4.   If any document responsive to the request has been lost, mutilated or destroyed state

        and identify each such document.

                   5.   If any document is withheld under a claim of privilege, please identify the withheld

        document by date, author, addressee and type of document (e.g., letter, memorandum, etc.) and

        state the privilege which you contend is applicable.

                   6.   The singular form of a noun or pronoun shall be considered to include within its

        meaning the plural form of the noun or pronoun so used, and vice versa; and in similar fashion,

        the use of the masculine form of a pronoun shall be construed to also include within its meaning



4821-4300-4850.1
                         Case 19-50266-BLS        Doc 27     Filed 01/21/20     Page 8 of 11



        the feminine form of the pronoun, and vice versa; and in a similar fashion, the use of any tense of

        a verb shall be construed to also include within its meaning all other tenses of the verb so used.

                   7.     Unless otherwise specified, the period covered by these discovery requests shall be

        the period from January 1, 2014 to present.

                                             DOCUMENT REQUESTS

        DOCUMENT REQUEST NO. 1:

                   Produce all documents Takata provided to Element discussing, demonstrating, evidencing,

        analyzing, or regarding the SIAB inflators, including but not limited to, notes, photos, testing

        documents and results, draft reports, reports, root cause analyses, recommendations, and payment.

        RESPONSE TO REQUEST NO. 1:




        DOCUMENT REQUEST NO. 2:

                   Produce all documents created by Element discussing, demonstrating, evidencing,

        analyzing, or regarding the SIAB inflators, including but not limited to, notes, photos, testing

        documents and results, draft reports, reports, root cause analyses, recommendations, and payment.

        RESPONSE TO REQUEST NO. 2:




        DOCUMENT REQUEST NO. 3:

                   To the extent not covered by the first two requests, produce all documents Element

        referenced or received related to the SIAB inflators, including but not limited to, notes, photos,

        testing documents and results, draft reports, reports, root cause analyses, recommendations, and




4821-4300-4850.1
                         Case 19-50266-BLS      Doc 27    Filed 01/21/20     Page 9 of 11



        payment.

        RESPONSE TO REQUEST NO. 3:




        DOCUMENT REQUEST NO. 4:

                   Produce all communications between Element employees regarding the SIAB inflators,

        including but not limited to, proposed testing and methods, industry acceptable testing and

        methods, actual testing, photos, draft reports, reports, root cause analyses, recommendations, and

        payment.

        RESPONSE TO REQUEST NO. 4:




        DOCUMENT REQUEST NO. 5:

                   Produce all communications between Element and Takata regarding the SIAB inflators,

        including but not limited to, proposed testing and methods, industry acceptable testing and

        methods, actual testing, photos, draft reports, reports, root cause analyses, recommendations, and

        payment.

        RESPONSE TO REQUEST NO. 5:




        DOCUMENT REQUEST NO. 6:

                   Produce all communications between Element and any other party regarding the SIAB

        inflators, including but not limited to, proposed testing and methods, industry acceptable testing




4821-4300-4850.1
                        Case 19-50266-BLS        Doc 27     Filed 01/21/20    Page 10 of 11



        and methods, actual testing, photos, draft reports, reports, root cause analyses, recommendations

        and, payment.

        RESPONSE TO REQUEST NO. 6:




        DOCUMENT REQUEST NO. 7:

                   To the extent not covered by the preceding document requests, produce all communications

        between Element employees regarding Acuren’s Report.

        RESPONSE TO REQUEST NO. 7:




        DOCUMENT REQUEST NO. 8:

                   To the extent not covered by the preceding document requests, produce all communications

        between Element and any other party (e.g. Takata, ARC) regarding Acuren’s Report.

        RESPONSE TO REQUEST NO. 8:




4821-4300-4850.1
                         Case 19-50266-BLS         Doc 27     Filed 01/21/20     Page 11 of 11



                                            CERTIFICATE OF SERVICE

                   I, Ian Connor Bifferato, hereby certify that on this 21st day of January 2020, a true and

        correct copy of the foregoing was caused to be served on the following via electronic mail and

        first class mail:

        Kathleen M. Miller
        Smith, Katzenstein & Jenkins LLP
        1000 West Street, Suite 1501
        Wilmington, DE 19801
        kmiller@skjlaw.com
                                                                 /s/ Ian Connor Bifferato
                                                                 Ian Connor Bifferato (DE 3273)




4821-4300-4850.1
